Citation Nr: 1450201	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran claim for entitlement to service connection for hypertension was granted in a March 2014 rating decision.  Thus, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

In this case, the Veteran's stressor is conceded as he was awarded the Navy Commendation Medal with a V device for valor due to his heroism during combat in Vietnam.

The Veteran was afforded a VA examination in January 2009.  The examiner indicated that he had Depressive Disorder and did not diagnose the Veteran with PTSD.  However, the examiner indicated that the Veteran has been scheduled for PTSD treatment and therapy in August 2007 but had not attended the initial evaluation appointment.

The Board observes that December 2012 and January 2013 VA treatment notes indicate that the Veteran has an Axis I diagnosis of PTSD.  The Veteran was hospitalized at that time for treatment for alcohol abuse.

Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify if he has PTSD related to service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran received some notice in October 2008.  However, the elements of PTSD were not delineated and there is no information concerning service connection for an acquired psychiatric disorder on a direct basis.  Such information must be supplied on remand.

Additionally, the Board notes that the most recent RO adjudication was in June 2010; thus, the AOJ should consider all evidence associated with the claims file with further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice concerning how to establish service connection for an acquired psychiatric disorder to include PTSD.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Houston VAMC.

3.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim. 

The examination report should reflect review of pertinent material in the claims folder.  If a diagnosis of PTSD is made, the examiners should indicate whether the Veteran's PTSD is related to the conceded stressor of active combat while serving in Vietnam.  The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.  A diagnosis of PTSD under the DSM-IV/V should be confirmed or ruled out. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. 

The rationale for all opinions expressed should also be provided.

4.  Thereafter, re-adjudicate the claim for service connection for PTSD with consideration of all evidence of record since June 2010.  If the claim remains denied, the 

veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



